SUPPLEMENTARY FRANCHISE AGREEMENT




Supplementary Agreement to Franchise Agreement between Sizegenic Holdings
Limited and Hippo Lace Limited dated 10 February 2010.




This Supplementary Agreement (“Agreement”) is made and entered into this 1 March
2010 between Sizegenic Holdings Limited (“Franchisor”) and Hippo Lace Limited
(“Franchisee”) pursuant to Item 11.2 “Assignment by Franchisee” of the Franchise
Agreement between Franchisor and Franchisee entered on 10 February 2010 that
Franchisor hereby approved Franchisee for its affiliate named Legend Sun Limited
(“Legend Sun”) to subfranchise a non-exclusive license and franchise to the shop
owners (Subfranchisees) to operate café bistro carrying the name and trademarks
of  Caffe Kenon situated at the address as follows:




Shop no. 02-04, 5/F Joy City, No. 28 Qingnian Road, Chaoyang District, Beijing,
China




Shop no. 208 and 209, Tai Yau Plaza, 181 Johnston Road, Wan Chai, Hong Kong




The parties also agree as follows:

Term.  The term of the Franchise Agreement shall be extended to cover an initial
three years period of the franchise agreement (“Subfranchise Agreement”) enters
by the Franchisee and the Subfranchisees.

Fees and Payments




Franchise Fee.  The non-refundable franchise fee of HK$40,000 payable by the
Franchisee to Franchisor as per item 8.1 of the Franchise Agreement represents
50 percent (50%) discounted fee for the 1st year of franchise from 10 February
2010 to 9 February 2011 and Franchisee shall pay full amount of HK$80,000 per
annum from the 2nd year and throughout the term of this Agreement.  The fee is
due and payable on an annual basis thereafter throughout the term of this
Agreement, on or before the date which is annual anniversary date of 10 February
2010.




Subfranchise Fee.  Franchisee must pay to Franchisor a non-refundable
subfranchise fee of HK$40,000 per annum throughout the term of the Subfranchise
Agreement.  The fee is due and payable within 10 days from the date of signing
the Subfranchise Agreement between the Franchisee and Subfranchisees, and on an
annual basis thereafter throughout the term of the Subfranchise Agreement, on or
before the date which is annual anniversary date of signing the Subfranchise
Agreement.

Franchisee assumes all costs, liability, expenses and responsibilities for the
subfranchise and Franchisor has no obligation to any legal consequences arose
from what the Franchisee assumed.

Other terms and conditions in the Franchise Agreement between Franchisor and
Franchisee on 10 February 2010 remain unchanged.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers or agents as of the day and year first above
written.








FRANCHISOR:







SIZEGENIC HOLDINGS LIMITED







___________________________

CHEUNG MING













FRANCHISEE:




HIPPO LACE LIMITED







___________________________

GU YAO






